 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10   JOSE VELEZ,                                         Case No.: 18-CV-1840-CAB-MDD
11                                      Plaintiff,
                                                         ORDER DENYING MOTION FOR
12   v.                                                  ATTORNEY’S FEES
13   IL FORNAIO (AMERICA)
     CORPORATION and TARTINE, INC.,                      [Doc. No. 34]
14
                                     Defendants.
15
16
17         On February 22, 2019, the Court dismissed Plaintiff’s second amended complaint
18   with prejudice for lack of Article III and statutory standing. Defendants now move for
19   their attorney’s fees under the Court’s inherent powers or as Rule 11 sanctions, arguing
20   that the case was frivolous and that Plaintiff acted in bad faith. Upon consideration of the
21   motion and Plaintiff’s opposition, the Court is not persuaded that an award of attorney’s
22   fees is warranted. Accordingly, the motion is DENIED.
23         It is SO ORDERED.
24   Dated: March 20, 2019
25
26
27
28

                                                     1
                                                                              18-CV-1840-CAB-MDD
